
	

114 HR 3148 IH: To exempt application of JSA attribution rule in case of existing agreements.
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3148
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Shimkus (for himself, Mr. Walden, Mr. Long, Mrs. Ellmers of North Carolina, Mr. Schrader, Mr. Ruppersberger, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To exempt application of JSA attribution rule in case of existing agreements.
	
	
 1.Exemption of application of JSA attribution rule for existing agreementsIn the case of a party to a joint sales agreement (as defined in Note 2(k) to section 73.3555 of title 47, Code of Federal Regulations) that is in effect on the effective date of the amendment to Note 2(k)(2) to such section made by the Further Notice of Proposed Rulemaking and Report and Order adopted by the Federal Communications Commission on March 31, 2014 (FCC 14–28), such party shall not be considered to be in violation of the ownership limitations of such section by reason of the application of the rule in such Note 2(k)(2) (as so amended) to the joint sales agreement.
		
